Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 1 of 15 Page ID #:1



 1 JONATHAN A. STIEGLITZ

 2
     (SBN 278028)
     THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Ste. 800
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6   Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7

 8 Yitzchak Zelman, Esq.,
     MARCUS & ZELMAN, LLC
 9 701 Cookman Avenue, Suite 300
10 Asbury Park, New Jersey 07712
     Tel:   (732) 695-3282
11 Fax: (732) 298-6256

12 Email: yzelman@marcuszelman.com
     Attorneys for Plaintiff
13 Pro Hac Vice Motion To Be Filed

14
                    IN THE UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17
     NICHOLAS GREENE, individually                   Civil Case No.:
18   and on behalf of all others similarly
     situated,
19
                                                               CIVIL ACTION
20                             Plaintiff
21
                                                             COMPLAINT
                                                                  and
22   -against-                                            JURY TRIAL DEMAND
23
     SELECT FUNDING, LLC,
24

25
                               Defendant

26

27

28

                                               -1-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 2 of 15 Page ID #:2



 1          Plaintiff Nicholas Greene (hereinafter, “Plaintiff”), individually and on behalf of
 2
     all others similarly situated, brings this Class Action Complaint (the “Complaint”)
 3

 4 against Defendant SELECT FUNDING, LLC (“Defendant”), and alleges, upon

 5 personal knowledge as to his own conduct, and upon information and belief as to the

 6
     conduct of others, as follows:
 7

 8                                     INTRODUCTION

 9     1.   Plaintiff brings this Complaint against Defendant to secure redress because
10           Defendant willfully violated the Telephone Consumer Protection Act, 47 U.S.C
11           § 227, et seq. (“TCPA”) and invaded Plaintiff’s privacy by causing unsolicited
12           phone calls to be made to Plaintiff’s and other class members’ cellular
13           telephones through the use of an automatic telephone dialing system without
14           prior express written consent.
15     2.   Defendant made one or more unauthorized phone calls to Plaintiff’s cellular
16           phone using an automatic telephone dialing system (“ATDS”) and/or pre-
17           recorded messages in an attempt to profit.
18     3.   The TCPA was enacted to protect consumers from unsolicited and unwanted
19           phone calls exactly like those alleged in this case. In response to Defendant’s
20           unlawful conduct, Plaintiff seeks an injunction requiring Defendant to cease all
21           unsolicited phone to consumers, and an award of statutory damages to the
22           members of the Classes (defined below) under the TCPA equal to $500.00 per
23           violation, together with court costs, reasonable attorneys’ fees, and treble
24           damages (for knowing and/or willful violations).
25                                            PARTIES
26
       4.   Plaintiff at all time relevant hereto lives in Fenton, Michigan.
27
       5.   Defendant is, and was at all relevant times, a business entity duly formed with a
28

                                                -2-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 3 of 15 Page ID #:3



 1        principal address at 26775 Malibu Hills Road, Calabasas, California 91301.
 2   6.   Whenever in this Complaint it is alleged that Defendant committed any act or
 3        omission, it is meant that the Defendant’s officers, directors, vice-principals,
 4        agents, servants, or employees committed such act or omission and that at the
 5        time such act or omission was committed, it was done with the full
 6        authorization, ratification or approval of Defendant or was done in the routine
 7        normal course and scope of employment of the Defendant’s officers, directors,
 8        vice-principals, agents, servants, or employees.
 9                            JURISDICTION AND VENUE
10
     7.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action
11
          arises under the TCPA, a federal statute.
12
     8.   The Court has personal jurisdiction over Defendant because it conducts
13
          significant business in this District, and the unlawful conduct alleged in this
14
          Complaint occurred in, was directed to, and/or emanated from this District.
15
     9.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the
16
          wrongful conduct giving rise to this case occurred in, was directed to, and/or
17
          emanated from this District.
18
     10. Defendant is subject to specific personal jurisdiction in this District because it
19
          resides in this District, has continuous and systematic contacts with this District
20
          through its telemarketing efforts that target this District, and the exercise of
21
          personal jurisdiction over Defendant in this District does not offend traditional
22
          notions of fair play or substantial justice.
23
                           LEGAL BASIS FOR THE CLAIMS
24

25   11. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

26        telemarketing industry. In doing so, Congress recognized that “[u]nrestricted

27        telemarketing … can be an intrusive invasion of privacy.…”             Telephone

28        Consumer Protection Act of 1991, Pub. L. No. 102-243 § 2(5) (1991) (codified

                                              -3-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 4 of 15 Page ID #:4



 1           at 47 U.S.C. § 227).
 2       12. Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and
 3           the use of automated telephone equipment. The TCPA limits the use of
 4           automatic dialing systems, artificial or prerecorded voice messages, SMS text
 5           messages, and fax machines. It also specifies several technical requirements
 6           for fax machines, autodialers, and voice messaging systems – principally with
 7           provisions requiring identification and contact information of the entity using
 8           the device to be contained in the message.
 9       13. In its initial implementation of the TCPA rules, the FCC included an exemption
10           to its consent requirement for prerecorded telemarketing calls. Where the caller
11           could demonstrate an “established business relationship” with a customer, the
12           TCPA permitted the caller to place pre-recorded telemarketing calls to
13           residential lines. The new amendments to the TCPA, effective October 16,
14           2013, eliminated this established business relationship exemption. Therefore,
15           all pre-recorded telemarketing calls to residential lines, and all ATDS calls to
16           wireless numbers, violate the TCPA if the calling party does not first obtain
17           express written consent from the called party.
18       14. As of October 16, 2013, unless the recipient has given prior express written
19           consent, 1 the TCPA and Federal Communications Commission (“FCC”) rules
20           under the TCPA generally:
21                 ●      Prohibit solicitors from calling residences before 8 a.m. or after 9
22
                          p.m., local time.
23

24

25   1
         Prior express written consent means “an agreement, in writing, bearing the
26 signature of the person called that clearly authorizes the seller to deliver or cause to be
   delivered to the person called advertisements or telemarketing messages using an
27 automatic telephone dialing system or an artificial or prerecorded voice, and the
   telephone number to which the signatory authorizes such advertisements or
28 telemarketing messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).

                                                -4-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 5 of 15 Page ID #:5



 1            ●     Require that solicitors provide their name, the name of the person
 2
                    or entity on whose behalf the call is being made, and a telephone
 3

 4                  number or address at which that person or entity may be contacted.

 5            ●     Prohibit solicitations to residences that use an artificial voice or a
 6
                    recording.
 7

 8            ●     Prohibit any call or text made using automated telephone equipment

 9                  or an artificial or prerecorded voice to a wireless device or cellular
10
                    telephone.
11

12            ●     Prohibit any call made using automated telephone equipment or an

13                  artificial or prerecorded voice to an emergency line (e.g., "911"), a
14
                    hospital emergency number, a physician's office, a hospital/health
15

16                  care facility/elderly room, a cellular telephone, or any service for
17                  which the recipient is charged for the call.
18
              ●     Prohibit autodialed calls that engage two or more lines of a multi-
19

20                  line business.
21            ●     Prohibit unsolicited advertising faxes.
22
              ●     Prohibit certain calls to members of the National Do Not Call
23

24                  Registry.
25   15. Furthermore, in 2008, the FCC held that “a creditor on whose behalf an
26       autodialed or prerecorded message call is made to a wireless number bears the
27       responsibility for any violation of the Commission’s rules.” In re Rules and
28

                                           -5-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 6 of 15 Page ID #:6



 1       Regulations Implementing the Telephone Consumer Protection Act,
 2       Declaratory Ruling on Motion by ACA International for Reconsideration, 23
 3       FCC Rcd. 559, 565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line,
 4       Inc., 2012 WL 7062748 (N.D. Ill., Dec. 31, 2012).
 5   16. Accordingly, the entity can be liable under the TCPA for a call made on its
 6       behalf, even if the entity did not directly place the call.        Under those
 7       circumstances, the entity is deemed to have initiated the call through the person
 8       or entity.
 9   17. With respect to misdialed or wrong-number calls, the FCC recently clarified that
10       “callers who make calls without knowledge of reassignment and with a
11       reasonable basis to believe that they have valid consent to make the call should
12       be able to initiate one call after reassignment as an additional opportunity to
13       gain actual or constructive knowledge of the reassignment and cease future calls
14       to the new subscriber.” In the Matter of Rules and Regulations Implementing
15       the Tel. Consumer Prot. Act of 1991, FCC 15–72, 30 F.C.C.R. 7961, ¶¶ 71-72
16       (July 10, 2015). “If this one additional call does not yield actual knowledge of
17       reassignment, we deem the caller to have constructive knowledge of such.” Id.
18       Thus, any second call placed to a wrong number violates the TCPA.
19   18. Finally, the TCPA established the National Do-Not-Call list, as well as the
20       requirement that all businesses that place calls for marketing purposes maintain
21       an “internal” Do-Not-Call list (“IDNC list”). The IDNC is “a list of persons
22       who request not to receive telemarketing calls made by or on behalf of that
23       [seller].” Id. The TCPA prohibits a company from calling individuals on its
24       IDNC list or on the IDNC list of a seller on whose behalf the telemarketer calls,
25       even if those individuals’ phone numbers are not on the National Do-Not-Call
26       Registry. Id. at § 64.1200(d)(3), (6). Any company, or someone on the
27       company’s behalf, who calls a member of the company IDNC violates the
28       TCPA. The called party is then entitled to bring a private action under the
                                           -6-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 7 of 15 Page ID #:7



 1       TCPA for monetary and injunctive relief.
 2                             FACTUAL ALLEGATIONS
 3
     19. Defendant operates a financing company which focuses on lending money to
 4
         small businesses for profit.
 5
     20. Defendant utilizes a sophisticated telephone dialing system to call individuals en
 6
         masse in an effort to solicit businesses out of consumers. However, Defendant
 7
         fails to get the requisite prior consent prior to calling.
 8
     21. In fact, websites like Yelp.com and BBB.com contain hundreds of complaints
 9
         from consumers who, like the Plaintiff, were receiving unsolicited and
10
         unwanted auto dialed calls from the Defendant. Some examples are:
11
               Sean D. from California dated 6/9/2020
12

13             “These guys have called me EVERY DAY for the past few months despite

14             multiple requests to remove me from their list. Completely unsolicited.
15
               When I called back and asked politely to be removed from their calling
16

17             list, I was immediately hung up on. That has happened more than once.

18             Shady, unpleasant and unprofessional.”
19

20

21             Clau D. from California dated 6/22/2020

22             “Desperate scammers making unsolicited calls to cell phones to offer their
23
               junk services I'm reporting them to the Consumer Finance Office and
24

25             FTC”.
26

27
               Erika H. from New York dated 3/12/2020
28

                                             -7-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 8 of 15 Page ID #:8



 1              “I received an unsolicited credit card with $250k limit. What a scam. They
 2
                have been reported to the Better Business Bureau too.”
 3

 4              See screenshot from https://www.yelp.com/biz/select-funding-calabasas

 5              marked as Exhibit A.
 6
     22. In Defendant’s overzealous attempt to market its services, Defendant knowingly
 7
          made (and continues to make) telemarketing phone calls without the prior
 8
          express written consent of the call recipients and with the knowledge that they
 9
          did not have the necessary prior express written consent. As such, Defendant
10
          not only invaded the personal privacy of Plaintiff and members of the Classes,
11
          but also intentionally and repeatedly violated the TCPA.
12
                       FACTUAL BACKGROUND AS TO PLAINTIFF
13

14   23. Sometime prior to August 23, 2003, Plaintiff’s mother was assigned, and became

15        the owner of a cellular telephone number of 203-222-0100

16   24. On or about August 23, 2003, Plaintiff’s cellular telephone was registered with

17        the National Do Not Call Registry, and continues to be registered through

18        present day. See Exhibit B.

19   25. On or around the year 2009, Plaintiff became the customary and sole user of the

20        cell phone number of 203-222-0100, and continues to be the customary and sole

21        user through present day.

22   26. On or around January of 2020, Defendant began calling Plaintiff on his cellular

23        telephone number via an ATDS, as defined by 47 U.S.C. § 227(a)(1).

24   27. The initial call came from a number with a local area code (203-643-5098),

25        something referred to as spoofing, as an attempt to trick Plaintiff into picking

26        up the unwanted call. Plaintiff declined this first call.

27   28. In a second attempt to reach Plaintiff, Defendant again called Plaintiff, also with

28        the same local area code and exchange number, but with a slightly different

                                              -8-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 9 of 15 Page ID #:9



 1       number 203-643-5097.
 2   29. Upon information and belief, Defendant utilizes multiple spoofing numbers to
 3       call consumers to get around consumers blocking the unwanted telephone calls.
 4   30. On April 10, 2020, Defendant again called the Plaintiff via the use of an ATDS
 5       and with a pre-recorded message. Upon answering said call, Plaintiff heard a
 6       pre-recorded message that stated: “Hello this is Sarah from Select Funding, are
 7       you Julian Greene?” After a pause where Plaintiff said no, the phone call
 8       continued with “Are you the financial manager of a small business?” Followed
 9       by another pause where Plaintiff again said no. The automatic dialing system
10       then hung up the phone.
11   31. On April 14, 2020, June 4, 2020, June 5, 2020, June 10, 2020, and June 12, 2020,
12       Defendant again called Plaintiff with the identical pre-recorded message.
13   32. At no time did Plaintiff or Plaintiff’s mother ever give Defendant express written
14       consent to call Plaintiff’s cellular telephone.
15   33. At no time did either Plaintiff or Plaintiff’s mother ever have a business
16       relationship with Defendant.
17                                  LEGAL CLAIMS
18
     34. Defendant’s phone calls constituted calls that were not for emergency purposes
19
         as defined by 47 U.S.C. § 227(b)(1)(A)(i).
20
     35. Plaintiff did not provide Defendant prior express written consent to place calls
21
         to his cellular telephone utilizing an ATDS or artificial or pre-recorded voice,
22
         pursuant to 47 U.S.C. § 227 (b)(1)(A).
23
     36. All phone calls and prerecorded voice messages Defendant made to Plaintiff
24
         invaded Plaintiff’s privacy and violated 47 U.S.C. § 227(b)(1).
25
     37. Plaintiff has reason to believe that Defendant has called and continues to call
26
         thousands of wireless telephone customers to market its services without
27
         consent and/or after consumers revoked their consent in a reasonable manner.
28

                                             -9-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 10 of 15 Page ID #:10



 1    38. In order to redress injuries caused by Defendant’s violations of the TCPA,
 2        Plaintiff, on behalf of themselves and the Classes of similarly situated
 3        individuals, bring suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits
 4        certain unsolicited voice calls to cellular phones.
 5    39. On behalf of Plaintiff and the Class, Plaintiff seeks an award of statutory
 6        damages to the Class members, together with costs and reasonable attorneys’
 7        fees.
 8                           CLASS ACTION ALLEGATIONS
 9
      40. Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and Rule
10
          23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of
11
          the Classes, which include:
12
                         a.    “The Phone Call Class”, consisting of all individuals
13                in the United States who received a phone call made by or on behalf
14                of Select Funding, LLC, placed to an individual’s cellular
                  telephone, with the use of a pre-recorded message or automatic
15                telephone dialing system, without prior express written consent,
16                within the last four years.

17                       b.    The “National Do Not Call Registry Class,” consisting
18                of all individuals in the United States who were listed on the
                  National Do Not Call Registry and who received more than one
19                phone call made by or on behalf of Select Funding, LLC to the
20                individual’s listed telephone, within the last four years, where
                  Defendant’s records fail to indicate prior express written consent
21                from the recipient to make such call.
22

23

24    41. Plaintiff reserves the right to modify the Class definitions as warranted as facts

25        are learned in further investigation and discovery.

26    42. Plaintiff and the Class members were harmed by Defendant’s acts in at least the

27        following ways: Defendant, either directly or through its agents, illegally

28        contacted Plaintiff and the Class via their cellular telephones by using an ATDS,

                                             - 10 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 11 of 15 Page ID #:11



 1        thereby causing Plaintiff and the Class to incur certain cellular telephone
 2        charges or reduce cellular telephone time for which Plaintiff and the Class
 3        members previously paid; and Plaintiff’s and the Class members' privacy was
 4        invaded.
 5    43. The exact size of the Class is presently unknown but can be ascertained through
 6        a review of Defendant’s records, and it is clear that individual joinder is
 7        impracticable. Defendant made telephone calls to thousands of consumers who
 8        fall into the definition of the Classes.
 9    44. There are many questions of law and fact common to the claims of Plaintiff and
10        the Classes, and those questions predominate over any questions that may affect
11        individual members of the Classes.
12    45. Common questions for the Classes include, without limitation:
13              a.     Whether Defendant’s conduct violated the TCPA;
14
                b.     Whether Defendant’s conduct violated the National Do Not Call
15

16                     Registry;

17              c.     Whether Class members are entitled to treble damages based on the
18
                       willfulness of Defendant’s conduct;
19

20              d.     Whether Defendant made phone calls to consumers using any

21                     automatic dialing system to any telephone number assigned to a
22
                       cellular phone service; and
23

24              e.     Whether Defendant and its agents should be enjoined from

25                     engaging in such conduct in the future.
26
      46. Plaintiff’s claims are typical of the claims of the other members of the Class.
27
          Plaintiff and the Class sustained damages as a result of Defendant’s uniform
28

                                              - 11 -
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 12 of 15 Page ID #:12



 1         wrongful conduct during transactions with Plaintiff and the Class.
 2    47. Plaintiff will fairly and adequately represent and protect the interests of the Class,
 3         and have retained counsel competent and experienced in complex class actions.
 4    48. Plaintiff have no interest antagonistic to those of the Class, and Defendant has
 5         no defenses unique to Plaintiff.
 6    49. This class action is appropriate for class certification because Defendant has
 7         acted or refused to act on grounds generally applicable to the Class as a whole,
 8         thereby requiring the Court’s imposition of uniform relief to ensure compatible
 9         standards of conduct toward the Class, and making final injunctive relief
10         appropriate with respect to the Class as a whole.
11    50. Defendant’s practices challenged herein apply to and affect the Class members
12         uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s
13         conduct with respect to the Classes as a whole, not on facts or law applicable
14         only to Plaintiff.
15    51. This case is also appropriate for class certification because class proceedings are
16         superior to all other available methods for the fair and efficient adjudication of
17         this controversy given that joinder of all parties is impracticable.
18    52. The damages suffered by the individual members of the Classes will likely be
19         relatively small, especially given the burden and expense of individual
20         prosecution of the complex litigation necessitated by Defendant’s actions.
21    53. Thus, it would be virtually impossible for the individual members of the Classes
22         to obtain effective relief from Defendant’s misconduct.
23    54. Even if members of the Classes could sustain such individual litigation, it would
24         still not be preferable to a class action, because individual litigation would
25         increase the delay and expense to all parties due to the complex legal and factual
26         controversies presented in this Complaint.
27    55. By contrast, a class action presents far fewer management difficulties and
28         provides the benefits of single adjudication, economy of scale, and
                                               - 12 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 13 of 15 Page ID #:13



 1         comprehensive supervision by a single court. Economies of time, effort and
 2         expense will be fostered, and uniformity of decisions ensured.
 3                         FIRST CAUSE OF ACTION
 4
             VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                 47 U.S.C. § 227
 5

 6    56. Plaintiff re-alleges and incorporates by reference each preceding paragraph as

 7         though fully set forth herein.

 8    57. Defendant made unsolicited and unauthorized phone calls to Plaintiff’s and the

 9         Class members cellular telephones for the purpose of marketing products and/or

10         services to Plaintiff and the Class, with the use of an ATDS or pre-recorded

11         messages.

12    58. Defendant made the phone calls with the knowledge that they did not have the

13         requisite prior express consent.

14    59. The foregoing acts and omissions of Defendant constitute numerous and multiple

15         violations of the TCPA, including but not limited to each and every one of the

16         above-cited provisions of 47 U.S.C. § 227, et seq.

17    60. Defendant made unsolicited and unauthorized calls to Plaintiff, and to the

18         National Do Not Call Registry Class, for the purpose of marketing products

19         and/or services to those Plaintiff and the Class.

20    61. Defendant’s conduct invaded Plaintiff’s privacy.

21    62. As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiff and

22         the Class are entitled to an award of $500.00 in statutory damages, for each and

23         every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

24    63. Because Defendant had knowledge that Plaintiff and the Class never provided

25         express written consent to the receipt of the aforementioned telephone

26         solicitations, the Court should, pursuant to 47 U.S.C. § 227(b)(3)(C), treble the

27         amount of statutory damages recoverable by Plaintiff and the Classes.

28    64. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting

                                              - 13 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 14 of 15 Page ID #:14



 1         such conduct in the future.
 2                                     JURY DEMAND
 3
          Plaintiff and the Class demand a jury trial on all issues so triable.
 4

 5                                 RELIEF REQUESTED
 6

 7        WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully

 8 request the following relief:

 9
                a.     An order certifying this matter as a class action with Plaintiff as
10

11                     Class Representative, and designating Marcus & Zelman, LLC as

12                     Class Counsel.
13
                b.     An award of actual or statutory damages for each and every
14

15                     negligent violation to each member of the Classes pursuant to 47

16                     U.S.C. § 227(b)(3)(B);
17
                c.     An award of treble actual or statutory damages for each and every
18

19                     knowing and/or willful violation to each member of the Classes
20                     pursuant to 47 U.S.C § 227(b)(3)(B);
21
                d.     Injunctive relief prohibiting Defendant’s conduct complained of
22

23                     herein, pursuant to 47 U.S.C. § 227(b)(3)(A);
24              e.     Pre-judgment and post-judgment interest on monetary relief; and
25
                f.     All other and further relief as the Court deems necessary, just, and
26

27                     proper.
28

                                              - 14 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-07333-RGK-KS Document 1 Filed 08/13/20 Page 15 of 15 Page ID #:15



 1   Dated: August 13, 2020
 2
                                      /s/ Jonathan A. Stieglitz
 3                                    JONATHAN A. STIEGLITZ
 4                                    (SBN 278028)
                                      Jonathan.a.stieglitz@gmail.com
 5                                    THE LAW OFFICES OF
 6                                    JONATHAN A. STIEGLITZ
                                      11845 W. Olympic Blvd., Ste. 800
 7                                    Los Angeles, California 90064
 8                                    Telephone: (323) 979-2063
                                      Facsimile: (323) 488-6748
 9
10                               PRO HAC VICE MOTION TO BE FILED
                                     Yitzchak Zelman, Esq.
11                                   Marcus & Zelman, LLC
12                                   701 Cookman Avenue, Suite 300
                                     Asbury Park, NJ 07712
13                                   Office: (732) 695-3282
14                                   Fax:     (732) 298-6256
                                     Email: yzelman@MarcusZelman.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        - 15 -
                                CLASS ACTION COMPLAINT
